DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 01/19/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
  1a. Status of the claims: 
      
     Claims 1, 3, 11, and 20 are amended.
       Claims 1-20 are pending.

1b.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2021 has been entered.    

Response to Argument
2. Applicant's arguments filed 12/18/2020 have been fully considered but are moot in view of the new grounds of rejection. A new prior art, Burks, is cited to address the amendment.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
           the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
           which the invention was made.  

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
 nonobviousness. 

3b. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
  
3c. Claims  1-3, 9-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rumble et al. (hereinafter “Rumble”) (US 2017/0076523 A1), in view of Nhu  (US 2016/0241660 A1), further in view of Burks et al. (hereinafter “Burks”)  (US 10,091,015 B2).     

Regarding claim 1, Rumble discloses a method for integrating control of multiple cloud- based smart-home devices, the method comprising:  
      receiving, by an application being executed by a mobile device, a first set of smart-home device registration information for a first smart-home device (Rumble discloses downloading (receiving )a device ID  of a mobile smart device 18a  being accessed using an identity authentication application of smart device reader 16a  (18a is the mobile device; 16a smart device , and device ID of the smart device is the registration information of the smart-home device) (Rumble, Fig. 1, [0024])), wherein: 
       at least one function of the first smart-home device is controlled via communication with a first cloud-based server system (Rumble discloses unlock a door by a mobile smart device being  controlled  by server 19 that processes the signal to the mobile smart device (Rumble, [0045])); and  
a first entity that provides the first smart-home device operates the first cloud-based server system (Rumble discloses unlock a door by a mobile smart device unlocking a door being controlled  by server 19 ( being controlled is equated to being operated) (Rumble, [0045]));   
       receiving, by the application being executed by the mobile device, a second set of smart-home device registration information for a second smart-home device (Rumble discloses downloading (receiving ) a device ID  of a mobile smart device 18b  being accessed using an identity authentication application of smart device reader 16b  (18b is the mobile device; 16b smart device , and user’s credentials are the registration information) (Rumble, Fig. 1, [0024])),  
         determining, by the application being executed by the mobile device, that the first smart-home device and the second smart-home device share a common function (Rumble discloses from a cloud based service executing an access application to unlock a door using mobile smart devices 18a and 18b; where mobile smart device 18a (first smart device) mobile smart device 18b  (second smart device)  and the common function is  opening a door (Rumble, [0024])).  

         Rumble does not disclose wherein: at least one function of the second smart-home device is controlled via communication with a second cloud-based server system distinct from the first cloud- based server system; and a second entity that provides the second smart- home device operates the second cloud-based server system, the second entity being distinct from the first entity and the second cloud-based server system being distinct from the first cloud-based server system; assigning the first smart-home device controlled via communication with the first cloud-based server system and the second smart-home device controlled via communication with the second cloud-based server system to a common operating characteristic group based on the common function being shared by the first smart-home device and the second smart-home device; and  presenting , within a control interface of the application being executed by the mobile device, a selectable control element that controls  smart-home devices within the common operating characteristic group, wherein: 
        the selectable control element, when selected, controls the common function at the first smart-home device via the first cloud-based server system and at the second smart-home device via the second cloud-based server system.   

        Nhu discloses wherein: at least one function of the second smart-home device is controlled via communication with a second cloud-based server system distinct from the first cloud- based server system (Nhu discloses a cloud server 276 communicating with home owner’s smart phone 280 to opened a smart garage door opener (cloud server 276 is equated to the second that is distinct than cloud server 222 (Nhu, [0107])); and 
         a second entity that provides the second smart- home device operates the second cloud-based server system (Nhu discloses App 278 opens garage door by sending opening information to smart garage door opener using cloud server 276  (Nhu, [0107]-[0106])), the second entity being distinct from the first entity and the second cloud-based server system being distinct from the first cloud-based server system (Nhu discloses App 278 opens garage door by sending opening information to smart garage door opener using cloud server 276 opening using smart phone 280 for opening door 282 is different than cloud server 318   using smart phone 384 to open access key  (Nhu, [0107]-[0106]; [0127]));       
         assigning the first smart-home device controlled via communication with the first cloud-based server system (Nhu discloses smartphone 170 is registered to cloud server 222 that tracks and monitors smartphone 170 (smartphone 170 is the first smart-phone device and cloud server 222 is the first cloud-based server)  (Nhu, [0106]) ) and the second smart-home device controlled via communication with the second cloud-based server system (Nhu discloses smartphone 280 is registered to cloud server 276 that tracks and monitors smartphone 280 (smartphone 280 is the second smart-phone device and cloud server 276 is the second cloud-based server)  (Nhu, [0107]) )  to a common operating characteristic group based on the common function being shared by the first smart-home device and the second smart-home device (Nhu discloses opening a smart garage door being performed by smartphone 170 and smartphone 280 ( opening a smart garage door is equated to common operation characteristic group) (Nhu, [0107])).   

          Rumble in view of Nhu do not disclose the first entity and the second entity are first third party manufacturer and second third party manufacturer; Rumble in view of Nhu do not disclose presenting , within a control interface of the application being executed by the mobile device, a selectable control element that controls  smart-home devices within the common operating characteristic group, wherein: the selectable control element, when selected, controls the common function at the first smart-home device via the first cloud-based server system and at the second smart-home device via the second cloud-based server system.   

         Burks discloses first third party manufacturer and second third party manufacturer Burks discloses  mobile devices from different manufacturers (Burks,[0038])); presenting, within a control interface of the application being executed by the mobile device, a selectable control element that controls  smart-home devices within the common operating characteristic group (Burks discloses  a controller 102  controlling different controller mobile device devices regardless of the manufacturers and the characteristics  of the mobile devices (Burks, [0037]-[0038])), wherein: the selectable control element, when selected, controls the common function at the first smart-home device via the first cloud-based server system and at the second smart-home device via the second cloud-based server system Burks discloses  a controller 102  controlling different controller mobile device devices regardless of the manufacturers and the characteristics  of the mobile devices where the controllers coming from different location from the internet  (different location from the internet is equated to different cloud server) (Burks, [0037]-[0038]) Fig. 2).     
 
           It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Burks’ teachings with Rumble’s teachings in view if Nhu’s teachings of multi-source smart-home device control. One skilled in the art would be motivated to combine them in order to improve the control of accessories from different manufacturers by using an environment model that can synchronize across different controllers from different manufacturers.

providing separate controls for the first smart-home device and the second smart-home device (Rumble discloses access controllers are controlling corresponding access point which is a users’ mobile devices (  an access controller is controlling a corresponding users mobile device)  (Rumble, [0054])).   
 
Regarding claim 3,  Rumble,  Nhu, and Burks disclose the method for integrating control of multiple cloud-based smart-home devices of claim 1.

           Rumble in view of Nhu do not disclose  further comprising: providing a second selectable control element concurrently with the selectable control element that controls a second function that is only performed at one of the first smart-home device and the second smart-home device.   

         Burks discloses further comprising: providing a second selectable control element concurrently with the selectable control element that controls a second function that is only performed at one of the first smart-home device and the second smart-home device (Burks discloses  a controller 102  controlling different controller mobile device devices regardless of the manufacturers and the characteristics  of the mobile devices (Burks, [0037]-[0038])).

           It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Burks’ teachings with Rumble’s teachings in view if Nhu’s teachings of multi-source smart-home device control. One skilled in the art would be motivated to combine them in order to improve the control of accessories from different manufacturers by using an environment model that can synchronize across different controllers from different manufacturers.
 
Regarding claim 9, Rumble,  Nhu, and Burks disclose the method for integrating control of the multiple cloud-based smart- home devices of claim 1, wherein the first set of smart-home device registration information comprises an indication of a location and the second set of smart-home device registration information comprises the indication of the location (Rumble discloses smart devices of users have physical locations including in the service registration (Rumble, [0055])).   

Regarding claim 10, Rumble, Nhu, and Burks disclose  the method for integrating control of the multiple cloud-based smart- home devices of claim 9, wherein assigning the first smart-home device controlled via communication with the first cloud-based server system and the second smart-home device controlled via communication with the first cloud-based server system to the common operating characteristic group is further based on the first smart-home device and the second smart-home device being mapped to the location (Rumble discloses  “Room has a doorway and has associated therein an access controller 126 and an ingress smart device reader 124.The room could have two smart device readers, an ingress smart device reader and an egress smart device reader. The view as shown also includes exemplary door locks 122a, 122b controlled by the access controller 16, which is controlled by the server 19 (FIG. 1). In some implementations the smart device readers can include circuitry to control the door locks” user’s devices 18a and 18b being controlled by one server, server 19, and performing the function unlock doors (part of the group lock/unlick doors) (server 19 is the cloud based server controlling the smart device 18a, and the location is the room where the smart device is located) (Rumble, [0058] Fig.1)).    

Regarding claim 11, claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 9, thus the same rationale applies. 

Regarding claim 20, Rumble discloses a system for integrating control of multiple cloud-based smart-home devices, the system comprising:  a cloud-based host server system (Rumble discloses a cloud-based Identity Authentication network (Rumble, [0020])); and  an application executed by a mobile device, wherein one or more processors of the cloud-based host server system and the mobile device (Rumble discloses executable program instructions executed by a processor (Rumble, [0069])); in addition,  claim 20 is substantially similar to claim 1, thus the same rationale applies.    
 
3d. Claims  4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rumble in view of Nhu, in view of Burks  as applied to claims 1-3, 9-13, and 19-20 above, and   Kennedy (US 10,091,015 B2).

Regarding claim 4, Rumble, Nhu, and Burks disclose  the method for integrating control of multiple cloud-based smart-home devices of claim 1.

          Rumble in view of Nhu and in view of Burks do not disclose wherein: receiving, by the application being executed by the mobile device, the first set of smart-home device registration information for the first smart-home device comprises receiving, by the application, from a user, a user-defined name.

         Kennedy discloses receiving, by the application, from a user, a user-defined name (Kennedy discloses “when the user selects the name of one of the network-enabled appliances 14 in the device list 60, the name or other information about the selected network-enabled appliance 14 may be displayed as a label 62 on the map 54. (Kennedy column 5, lines 24-28)).  

           It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kennedy’s teachings with Rumble’s teachings in view if Nhu’s teachings and in view of Burks’ teachings of multi-source smart-home device control. One skilled in the art would be motivated to combine them in order for a home owner to 

Regarding claim 5, Rumble, Nhu, Burks, and Kennedy disclose the method for integrating control of the multiple cloud-based smart- home devices of claim 4, wherein determining that the first smart-home device and the second smart-home device share the common function comprises: 

      Rumble in view of Nhu and in view of Burks do not disclose comparing the user-defined name to database of function-specific terms; and determining the function of the first smart-home device based on comparing the user-defined name to the database of function-specific terms.
 
      Kennedy discloses comparing the user-defined name to database of function-specific terms (Kennedy discloses “For device identification methods such as receiving IR or visible light signals and reading visible tags” ( the specific function term is the specific function of light; and the tag about visible light being previously loaded (stored) (Kennedy, column 4, lines 1-2 ) ( visible light tag being stored as a record as being disclosed in a database  in column 8, lines 41-42 );  and  determining the function of the first smart-home device based on comparing the user-defined name to the database of function-specific terms (Kennedy discloses “the control device 12 may use the "pre-loaded" or downloaded device definitions to compare sensed data to known data and more accurately identify various network-enabled appliances 14” (Kennedy, column 4, lines 2-5 ) ( visible light tag being stored as a record in a database  in column 8, lines 41-42 )).   

             It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kennedy’s teachings with Rumble’s teachings in view if Nhu’s teachings and in view of Burks’ teachings of multi-source smart-home device control. One skilled in the art would be motivated to combine them in order for a home owner to improve the registration of smart home appliances in a  cloud registration server   by associating  the identification of a smart home appliance with name that groups similar appliances.    

Regarding claim 6, Rumble, Nhu, Burks, and Kennedy disclose the method for integrating control of the multiple cloud-based smart- home devices of claim 5, wherein determining that the first smart-home device and the second smart-home device share the common function comprises: 
 
      Rumble in view of Nhu and in view of Burks do not disclose determining the function of the first smart-home device that was determined based on the user-defined name matches the function of the second smart-home device. 
 
        Kennedy discloses determining the function of the first smart-home device that was determined based on the user-defined name matches the function of the second smart-home device (Kennedy discloses two network-enable appliance are in the device list having the same name the two device have the same function ( network-enable appliances with name “light” with have a function of lighting a room)  (Kennedy, column 5, lines 24-28 )).  

          It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kennedy’s teachings with Rumble’s teachings in view if Nhu’s teachings and in view of Burks’teachings of multi-source smart-home device control. One skilled in the art would be motivated to combine them in order for a home owner to improve the registration of smart home appliances in a  cloud registration server   by associating  the identification of a smart home appliance with name that groups similar appliances.    
 
Regarding claim 7, Rumble, Nhu, Burks, and Kennedy disclose the method for integrating control of the multiple cloud-based smart- home devices of claim 6.

      Rumble in view of Nhu and in view of Burks do not disclose wherein:   the first smart-home device is a smart outlet plug; and  receiving the first set of smart-home device registration information for the first smart-home device comprises receiving the user-defined name that includes a term meaning "light.

wherein:   the first smart-home device is a smart outlet plug (Kennedy discloses outlet being part of smart device (Kennedy, column 5, lines 20-23 )); and   receiving the user-defined name that includes a term meaning "light discloses “For device identification methods such as receiving IR or visible light signals and reading visible tags” ( the specific function term is the specific function of light; and the tag about visible light being previously loaded (stored) (Kennedy, column 4, lines 1-2 ).  

             It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kennedy’s teachings with Rumble’s teachings in view if Nhu’s teachings and in view of Burks’teachings of multi-source smart-home device control. One skilled in the art would be motivated to combine them in order for a home owner to improve the registration of smart home appliances in a  cloud registration server   by associating  the identification of a smart home appliance with name that groups similar appliances.    


Regarding claim 8, Rumble, Nhu, Burks, and Kennedy disclose the method for integrating control of the multiple cloud-based smart- home devices of claim 7.

              Rumble do not disclose wherein the first smart-home device that is the smart outlet plug is  assigned to a lighting group.

             Nhu discloses wherein the first smart-home device that is the smart outlet plug is  assigned to a lighting group (Nhu discloses a smart device controlling house appliances such lights (Nhu, [0016])).   

             It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Nhu’s teachings with Rumble’s teachings in view of Kennedy’s teachings of multi-source smart-home device control. One skilled in the art would be motivated to combine them in order to make possible for a home owner to improve the registration of smart home appliances in a  cloud registration server   by associating  the 
 
Regarding claim 14, claim 14 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 


Regarding claim 16, claim 16 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 7, thus the same rationale applies. 
 
Regarding claim 18, claim 18 is substantially similar to claim 8, thus the same rationale applies. 


4. The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Nadathur et al. (US 2017/0359423 A1) is made part of the record because of the teaching of integrated accessory control. YANG et al. (US 2017/0185757 A1) is made part of the record because of the teaching of controlling smart device. 
 

Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455